Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven B. Chang, Reg. No. 59,423 on 09/15/2021.

The application has been amended as follows: 

In the Claims
Claim 1 is rewritten as follows:
 	Claim 1. A centrifugal compressor, comprising: an impeller; a main flow passage in which the impeller is arranged, the main flow passage extending in a rotation axis direction of the impeller; an auxiliary flow passage formed on a radially outer side of the impeller with respect to the main flow passage; an upstream communication passage configured to allow the auxiliary flow passage and the main flow passage to communicate to each other; a downstream communication passage configured to allow the auxiliary flow passage and the main flow passage to communicate to each other on a side closer to the impeller with respect to the upstream communication passage; and a partition portion configured to partition the auxiliary 

	The above change is made to put the application in allowable condition.

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745